         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MITCHELL LUDY,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 316-065

                  DEANNE MORRIS, Health Service Administrator; CHERIE
                  PRICE, Deputy Warden; WESLEY O'NEAL, Unit Manager;
                  and JESSICA BYRD, Correctional Officer,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated August 7, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's motion for summary judgment is denied;

                     furthermore, Defendants' motion for summary judgment is hereby granted with final judgment in

                     favor of Defendants. This case stands closed.




            08/07/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
